DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
I. Product and process restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-28, drawn to an all-solid secondary battery, classified in H01M10/0562.
Invention II. Claims 29-31, drawn to a method for manufacturing an all-solid secondary battery, classified in H01M4/0471.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different all-solid battery. Indeed, it appears that since the only step that appears to be non-conventional is the thermally treating step, many all-solid batteries that are materially different from the one from claim 1 could be produced by the method of claim 29.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: there is a search and examination burden because the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

II. Species Elections
This application contains claims directed to the following patentably distinct species:
Species A: wherein the solid electrolyte is an oxide-containing solid electrolyte (claims 24 and 25);
Species B: wherein the solid electrolyte is a sulfide-containing solid electrolyte (claims 24 and 27-28);
The species are independent or distinct because oxide-based and sulfide-based electrolytes are mutually exclusive types of solid electrolytes that have acquired a separate status in the art. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 and 29 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species belong to different fields of search and would require different search queries.
 At least claims 1 and 29 are generic to the following disclosed patentably distinct species: Species C: corresponding to the embodiment shown by FIG. 1, wherein the anode layer comprises an anode current collector, a first anode active material layer in contact with the solid electrolyte layer, and a second anode active material layer disposed between the anode current collector and the first anode active material layer, but does not include a third anode active material layer;
Species D: corresponding to the embodiment shown by FIG. 4, wherein a third anode active material layer is disposed between the anode current collector and the second anode active material layer; and
Species E: corresponding to the embodiment shown by FIG. 3 and the other of the species of claim 22, wherein a third anode active material layer is disposed between the first anode active material layer and the second anode active material layer; 
Species F: corresponding to the embodiment shown by FIG. 2, wherein a film is disposed between the anode current collector and the second anode active material layer..
The species are independent or distinct because the species are mutually exclusive from one another, e.g., Species C does not require a third anode active material layer, whereas Species D and E require the third anode active material layer. The location of the third anode active material layer in Species D and E are in mutually exclusive locations. Moreover, using a film (Species F) is mutually exclusive from forming a third anode active material layer in-situ. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each species would require a different field of search, in particular, different search queries would be required for each species. 
The Examiner recognizes the following: based on the disclosure, it would be possible for Species C to be inseparable and indistinct from one of Species D and E, depending on the characteristics of the battery in the charged and discharged state. It is understood that a film of metallic lithium or lithium alloy may form as a third anode active material layer when the battery is in the charged state (consistent with Species D; e.g., per [0104] of the PG-Pub and FIG. 4). The third anode active material layer could also form between the first and second anode active material layers (consistent with species E; e.g., per [0104] of the PG-Pub and FIG. 3) when the battery is in the charged state. Species C does not require the third anode active material layer, but this structure could be realized in the discharged or charged state and the state of the battery is not specified.
The undersigned is of the opinion that it would be possible for an all-solid battery to be consistent with Species C while being inconsistent with Species D or E, i.e., it would be possible to have the claimed battery without the third anode active material layer forming in the charged state. Such a battery is materially different from some of the embodiments contemplated in the specification, but is consistent with the claims and the broadest reasonable interpretation in light of the specification. Accordingly, the restriction is necessary.
	Despite this distinction, the present claims are clearly directed toward the four distinct species with respect to the absence or presence of a third anode active material layer or film. The undersigned would be willing to address partially withdrawing the four-way restriction of Species C-F if claim 1 were amended to require the distinction of the charged/discharged state. The Applicant is invited to discuss this point via examiner interview if desired. 
	It is also noted that claims 7, 9, 10 and 11 are directed to the chemical composition of the first and second anode active material layers, which may or may not determine the structure of a third anode active material layer after charging. If there is any compositional inherency of claims 7, 9, 10 and 11 that results in the elected species of Species C-F, Applicant should consider withdrawing one or more of claims 7, 9, 10, and 11 such that claims 7, 9, 10 and 11 are consistent with the elected species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined:
between Species A or Species B; 
between Species C or Species D or Species E or Species F.
Even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721